DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Hopkinson et al US 2014/0314613.
Per claims 13 and 20, Hopkinson teaches a method for processing a layer of material comprising the steps of providing a layer of material in a platform (Fig. 1), and projecting at least one image from an image projector (laser, [0164]) onto a surface area of the layer of material [0164], [0178], thereby causing a temperature change and sintering the layer [0164], wherein the process is performed on multiple layers, sequentially deposited atop one another (abstract).  Although Hopkinson does not teach the exact area or exposure area, Hopkinson does teach that an area (greater than a single point) is exposed (see Fig. 1).  Furthermore, Hopkinson teaches varying the intensity and controlling obscurers and reflective material [0106], such that the pattern deposited can be varied.  As such, it would have been obvious to one of ordinary skill in the art to have controlled and modified the area of exposure with a reasonable expectation for success and predictable results, so as to arrive at the desired pattern and desired results via routine experimentation (see MPEP 2144.05).  This projection would sinter the powdered material in the entire cross-section in a single exposure (see Fig. 1 and 9).  
Per claim 15, Hopkinson teaches a plurality (array) of mirrors, each of which may act like a switch to turn into an operative position [0118].
Per claims 16-17, Hopkinson teaches a plurality of light sources, each with a different wavelength, to treat different areas as desired, thereby forming different images or partial images ([0020]-[0024], [0206]).
Per claim 18, Hopkinson teaches pre-heating the material prior to projecting the image (abstract).
Per claim 19, Hopkinson teaches measuring a temperature of the sintered portion and controlling energy provided to the sintered portion [0012].  Hopkinson also teaches adjusting the switch (DMD) mirrors based on a temperature measurement device in real time [0119].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Hopkinson et al US 2014/0314613 in view of Zhang US 7088432.
	Per claim 14, Hopkinson teaches providing a digital switch (DMD, which acts as a switch in an on/off position) [0118], modulating the light source with the switch to produce at least one image [0118], and projecting the image at least through one lens onto the surface (see Fig. 1), wherein the image is greyscale [0143].  Hopkinson is silent regarding projecting the image through a lens.  Zhang teaches a method for processing a layer of material comprising projecting an image via laser onto a surface (col. 4, lines 5-15, abstract), wherein Zhang also uses a digital switch (DMD) (col. 3, lines 1-44), wherein the image is projected through a lens (Fig. 1).  It would have been obvious to one of ordinary skill in the art to have utilized lenses in addition to the DMD as taught by Zhang because Zhang teaches the use of optical devices such as lenses and mirrors to aid in projection (col. 2, lines 3-15).

Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985.
Per claims 13 and 20, Zhang teaches a method for processing a layer of material comprising the steps of providing a layer of material in a platform (abstract, Fig. 1), and projecting at least one image from an image projector onto a surface area of the layer of material, thereby curing it (causing a change in physical property) (col. 2, lines 26-38), wherein the process is performed on multiple layers, sequentially deposited atop one another (abstract).  Although Zheng is silent regarding the exact area or exposure area, Zheng does teach that the pattern is based on the slice size, which is based on the size of the object to be formed (abstract, Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the exposure area based on slice size because Zheng teaches that the exposure area is determined by the 3D object and its slices (abstract).
Zhang is silent regarding the image changing a temperature of the layer.  Zhang does teach that the image source may be a laser (col. 4, lines 5-15).  Lasers would necessarily heat the surface of the layer.  For example, Twelves teaches an additive manufacturing process, wherein lasers are used to heat and morph the surface in an additive manufacturing process (col. 5, lines 5-12).  It would have been obvious to one of ordinary skill in the art to have used lasers as the source in order to heat/cure the layer of Zhang with a reasonable expectation for success and predictable results.
	Per claim 14, Zhang teaches providing a beam source (11), a digital switch (DMD, which acts as a switch in an on/off position) (col. 3, lines 1-44), modulating the light source with the switch to produce at least one image (Fig. 1), and projecting the image at least through one lens onto the surface (see Fig. 1).  
	
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985, as applied above, in view of El-Siblani et al US 2011/0089610.
	Per claim 15, Zhang teaches the use of a projector (32, Fig. 1), but is silent regarding the use of multiple projectors.  El-Siblani teaches a similar process of additive manufacturing to form a 3-D object, wherein a pattern generator such as DLP [0004] may be used, wherein multiple DLP projectors are provided to form multiple patterns on the surface [0104].  It would have been obvious to one of ordinary skill in the art to have used multiple projectors in the DLP process of Zhang as taught by El-Siblani because El-Siblani shows that using two projectors to form patterns is effective and useful in additive manufacturing.
	Per claims 16-17, El-Siblani teaches using a controller which controls the projectors and patterning apparatus to form the necessary image [0093].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the plurality of projectors to work in conjunction with one another to form the image or pattern, as desired, with a reasonable expectation for success and predictable results.

	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985, as applied above, in view of Hopkinson et al US 2014/0314613.
	Per claim 18, Zhang is silent regarding pre-heating the layer.  Hopkinson teaches a similar process of manufacturing a 3-D object using a plurality of 2-D layers which are patterned, wherein the surface is preheated with a heater (see abstract).  It would have been obvious to one of ordinary skill in the art to have pre-heated the layer to be treated in order to reduce stress and yield desired results [0007].
	Per claim 19, Hopkinson teaches measuring a temperature (considered spatial) of the particulate material [0009], and it would have been obvious to one of ordinary skill in the art to have controlled the treatment and patterning based on the temperature in order to properly control the curing and physical alterations made to form the pattern.

Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding the prior art are not persuasive as Applicant argues that the prior art does not teach the newly added limitation; however, the rejections above are outlined to explain that the prior art does meet the claimed limitations (see above rejections over Hopkinson and/or Zheng).  Additionally, the terminal disclaimer filed 5/6/22 is approved and the double patenting rejection is withdrawn.  Furthermore, Applicant’s amendments have overcome the claim objections and 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715